FILED

JAN -6 2010
UNITED STATES DISTRICT COURT s Distr_|ct and
FOR THE DISTRICT OF COLUMBIA C\Qbfgéétcy courts

DONALD RAY McCRAY, )
)
Plaintiff, )

) c

v. ) Civil Action No.  
)
ERIC HOLDER, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court upon plaintiff’ s pro se complaint and application to
proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis
and will dismiss the complaint.

lt appears that plaintiff brings this action under the two criminal statutes, 18 U.S.C. §§
241 and 242. He alleges that the Attorney General and others have conspired to deprive him of
his civil rights, particularly his liberty, by causing his indictment, conviction, and incarceration,
and he demands monetary damages from each defendant for the harms he suffers because of his
incarceration.

Plaintiff' s claim will be dismissed for two reasons. First, there is no private right of
action under the criminal statutes on which he relies. See Keyter v. Bush, No. 04-5324, 2005 WL
375623, at *1 (D.C. Cir. Feb 16, 2005) (per curiam) (affirrning dismissal of claims "pursuant to
18 U.S.C. §§ 4, 24l, and 242, because, as criminal statutes, these statutes do not convey a private
right of action"), cert. denied, 546 U.S. 875 (2005); Pope v. Thornburgh, 978 F.Zd 744 (D.C. Cir.

1992) (per curiam) (affirming dismissal of claims under 18 U.S.C. §§ 241, 242, 245 because no

private right of action exists under those statutes); Rockefeller v. U.S. Court of Appeals Ojj'ice for
Tenth Circuit Judges, 248 F. Supp. 2d 17, 23 (D.D.C. 2003) (dismissing claims brought pursuant
to 18 U.S.C. §§ 242, 371 "because, as criminal statutes, they do not convey a private right of
action").

Second, plaintiff does not demonstrate that he is entitled to damages in this civil rights
action arising from his criminal conviction and resulting confinement He may be awarded such
damages only if he first establishes that his confinement has been invalidated by "revers[al] on
direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal
authorized to make such determination, or . . . a federal court’s issuance of a writ of habeas
corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord Whiz‘e v. Bowie, 194 F.3d 175
(D.C. Cir. 1999) (table). Plaintiff does not satisfied the prerequisite and therefore fails to state a
claim.

Accordingly, the Court will dismiss the complaint because it fails to state a claim on

which relief may be granted. See 28 U.S.C. §§ l9l5(e)(2) B) "

  
  
 

consistent with this Memorandum Opinion will b \ iss

UnitedlStates District Judge

DATE:/Z/£?/&z